Citation Nr: 0032367	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-11 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for gastroenteritis.

3.  Entitlement to service connection for arthritis of the 
hands.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for hearing loss of the 
left ear.

7.  Entitlement to service connection for 
hyperaldosteronism/hypertension.

8.  Entitlement to service connection for bilateral 
osteoarthritis of the ankles.

9.  Entitlement to service connection for depression.

10.  Entitlement to service connection for headaches.

11.  Entitlement to service connection for a back disability.

12.  Entitlement to service connection for a neck disability.

13.  Entitlement to an evaluation in excess of 10 percent for 
a right shoulder disability.

14.  Entitlement to an evaluation in excess of 10 percent for 
a left shoulder disability.

15.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability.

16.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability.

17.  Entitlement to an evaluation in excess of 10 percent for 
a right hip disability.

18.  Entitlement to an evaluation in excess of 10 percent for 
a left hip disability.

19.  Entitlement to a compensable evaluation for sinusitis.

20.  Entitlement to a compensable evaluation for a disability 
of the left Achilles tendon.

21.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	John Stevens Berry


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1976 to October 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Lincoln, 
Nebraska, regional office (RO) of the Department of Veterans 
Affairs (VA).  

Entitlement to service connection for hypercholesteremia was 
among issues denied in a May 1997 rating decision.  The 
veteran submitted a notice of disagreement with this decision 
in October 1997, and this issue was included in the March 
1998 statement of the case.  However, this issue was not 
included in the April 1998 substantive appeal, or in any 
other statements which may be accepted as a substantive 
appeal prior to the end of the appeal period.  Therefore, 
this issue is not currently on appeal to the Board.  

A review of the record indicates that the veteran had service 
in the Persian Gulf region during the Gulf War.  Neither the 
veteran or his representative have submitted a claim or 
raised any contentions regarding the possibility of service 
connection for undiagnosed illnesses, and the RO has not 
considered this issue.  However, the Board notes that the 
veteran's current appeal includes claims for service 
connection for headaches, joint pains, fatigue, 
gastrointestinal complaints, and bronchitis, and that 
diagnoses have not been reached concerning all of these 
symptoms.  The Board has a duty to address all issues that 
are reasonably raised during the course of an appeal.  Martin 
v. Derwinski, 1 Vet. App. 411, 413 (1991).  Therefore, the 
issue of entitlement to service connection for undiagnosed 
disabilities is referred to the RO for proper development.  


REMAND

The veteran has consistently indicated that he does not 
desire a hearing before the Board on each VA Form 9, Appeal 
to Board of Veterans' Appeals, he has submitted in support of 
his claims.  However, the reverse side of the veteran's April 
1998 VA Form 9 contains a request for a hearing at the RO.  A 
review of the claims folder indicates that this request has 
not been addressed by the RO, and there is no indication that 
it has been withdrawn by the veteran.  Furthermore, the 
veteran has also requested that his doctor and the VA rating 
specialist be issued subpoenas to appear at his hearing.  The 
Board notes that a subpoena will not be issued to compel the 
attendance of VA adjudicatory personnel.  38 C.F.R. § 20.711.  
However, the RO has not addressed the remainder of the 
veteran's request.  The Board finds that this case must be 
returned to the RO in order to schedule the veteran for a 
hearing.  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
his representative and determine whether 
or not he continues to desire a hearing, 
and whether or not he wishes to subpoena 
a witness or witnesses.  If the veteran 
desires a hearing and wishes to subpoena 
a witness or witnesses, a list of the 
witnesses he desires to be issued a 
subpoena should be obtained.  Any motion 
for a subpoena should then be addressed.  
Thereafter, the RO should schedule a 
hearing before a hearing officer.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefits sought on 
appeal remain denied, the veteran and the 
veteran's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 







remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





